Title: To James Madison from John Martin Baker, 28 January 1807
From: Baker, John Martin
To: Madison, James



Sir,
Consulate of the United States of America for the Balearick IslandsPort Mahon, Island of Minorcathe 28th. of January 1807.

I had this honor, on the 6th. September ultimo, (per triplicate, transmitted per different vias) which beg leave to confirm.
On the 16th. November last came to my hand your official letter of the 15th. April ultimo, by Which you are pleased to acquiesce, and grant me the leave of absence, solicited per mine of the 8th. January 1806.  I now beg leave Sir to communicate that on receipt of the cited official, I determined on my voyage Home, and arrived with my family, here on the first ultimo, with the view to pass to Marseilles, there to procure a passage to the United States: and when on the point of sailing thence on the 24th. instant, came to my hand, an Official circular from Hugh G. Campbell Esquire, Captain Of the United States Ship Constitution, dated Gibraltar Bay, 20th. December 1806: addressed to Mr. Henry Pater, my late Vice Consul, as follows: "The Tunisian Ambassador, left this on the 3d. instant for Tunis, carrying with him impressions not the most favorable toward our Government, which may induce the Bey to act in a hostile manner to our flag; in consequence of which, I think it prudent to advise you of the circumstance and recommend to the Commanders of American Vessels not to sail, without first being convinced that hostilities have not commenced; The present force under my Command, are the Constitution, Brig Hornet, and Schooner Enterprize with which I shall render every Service in my power to the Commerce of our Country." In consequence of which, I have considered prudent to protract my departure, until convinced on my Safety in Sailing, and with the hope to prove serviceable to my Country: to the end whereof, I trust the port of Mahon, may be considered as well situated, for the Rendezvous of the United States Ships: and furthermore, in the case that the Port of Cagliari, Island of Sardinia, should by Government be considered more convenient, I have this day transmitted a written recommendation to and in favor of Dn. Joseph Olivar, of said Cagliari, a Gentleman of Abilities, Integrity, and Responsibility, to aid, and assist, the Navy, and others the Vessels, and Citizens of the United States, when urgencies may require the same, on the said Island of Sardinia: (provisionally until the pleasure, or further determination of the Most Honorable The President of the United States of America) which recommendation I trust, and cannot doubt will give Satisfaction: and when necessary, and advised, I shall pass there myself; all which I trust will meet  your approbation: and in the event of any misunderstanding with the Regency of Tunis, I beg leave Sir, to solicit the Most Honorable The President of the United States of America, the appointment of Navy Agent, at said Cagliari, or other the port, of Rendezvous of the United States Navy: and if the same should be already filled up: I pray of the President, any other appointment it may to himself Seem meet to confer, and confide to my charge.
Consul Gavino, writes me under date 2d. November 1806.  "The dispatch which Mr. Simpson mentioned to you, is I presume a Book of late laws.  I have Since received another for you, both which I forwarded Consul Kirkpatrick to send on."  I beg leave Sir, to make known, that I have not received the above mentioned Government dispatches, and now conclude them lost: A Spanish Packet, coming from Barcellona having been captured on the 26th. December 1806, and the Mails Sunk, in consequence whereof Solicit the favor of Copies thereof for my Government &c
Mr. Henry Pater, my late Vice Consul having quitted this Island, I have now deputed a Respectable Merchant of this City, George Theodore Ladico, and hope will meet your approbation.
I shall in a few days embark with my family, on my return to my heretofore Residential Station at Palma, Island of Majorca, where I ask the favor of being addressed; while praying that you may be preserved to enjoy many returns of Years in Happiness I have the honor to be With the Greatest Respect Sir, Your Most obedient humble Servant

John Martin Baker


immediately on my arrival at Palma, shall transmit my last demi-annual Consular Report.

